Citation Nr: 0309259	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
August 1967.


This case first came before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) found that a claim for service 
connection for a left knee disorder had not been reopened, 
and from a March 2000 rating decision in which the RO denied 
service connection for PTSD.  In June 2001, the Board held 
that new and material evidence had been submitted with regard 
to service connection for a left knee disorder; the Board 
accordingly remanded that claim, with the veteran's claim of 
service connection for PTSD, to obtain additional evidence 
and to address due process concerns.  The case is again 
before the Board for appellate consideration.

The issue of entitlement to service connection for a left 
knee disorder is the subject of the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service.

2.  The manifestation of PTSD is not supported by a 
verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In addition, there are regulations that are specific to 
claims of service connection for PTSD.  Under 38 C.F.R. 
§ 3.304(f) (2002), service connection for PTSD requires a 
medical diagnosis of that disorder, a link between current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).  

In this case, the Board acknowledges that VA treatment 
records, dated in 1999 and 2000, reflect clinical impressions 
of PTSD.  However, these records do not refer to the specific 
stressor or stressors to which this PTSD was attributed.  
Likewise, the evidence does not indicate that the veteran 
engaged in combat with the enemy; although he was stationed 
in the Republic of Vietnam, his service personnel records do 
not show that he had been involved in combat or was otherwise 
involved in hostile activity with the enemy.  His DD Form 214 
shows that his inservice occupation was that of barber, and 
does not indicate that he was awarded any of the medals or 
honors that are indicia of combat.  Moreover, while he has 
provided a recitation of events he alleges were stressors, he 
has not furnished information of such specificity as to allow 
VA to obtain verification thereof.  In its March 2000 rating 
decision, wherein service connection for PTSD was denied, the 
RO found that "[t]he incidents reported are not events which 
are verifiable by referral to the U.S. Armed Forces Service 
Center for the Research of Unit Records and no further 
development will be initiated."  The veteran was furnished 
with a copy of that rating decision.  The veteran did not 
provide verifiable stressor information in response to that 
decision; he reported that he had been in Da Nang in January 
1967, without providing any more specific information as to 
stressful events he may have experienced there.  Likewise, in 
the Statement of the Case issued with regard to this claim, 
the RO advised him that "[a]ll of the stressor incidents 
reported by the veteran are too vague to be verified by 
referral to the U.S. Army Center for the Research of Unit 
Records.  It would therefore be pointless to request that 
they even attempt to verify the stressors related by the 
veteran."  The veteran, again on notice that addition 
information was needed to verify his purported stressors, 
again failed to furnish specific facts or details that would 
allow VA to obtain credible evidence that the claimed 
inservice stressor occurred.

In brief, clinical impressions of PTSD are not supported by a 
verifiable stressor.  As such, the findings of PTSD contained 
in the medical evidence do not, in and of themselves, provide 
a sufficient basis for concluding that PTSD is in fact 
manifested.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  That claim, 
accordingly, fails.

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
supplemental statements of the case issued in the development 
of this appeal.  In addition, the RO, in June 2001, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  Moreover, as discussed above, he 
was notified on several occasions by VA that information he 
had furnished with regard to his purported stressors was not 
sufficiently specific as to allow VA to seek verification 
that the cited incidents had occurred.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for PTSD is denied.


REMAND

A service medical record dated in November 1966 indicates 
that the veteran was "3 weeks post sprain" and that a cast 
was being removed, with the veteran to begin active range of 
motion exercises.  The veteran thereafter has indicated that 
this treatment was furnished for his left knee.  Medical 
records dated subsequent to service show that he has been 
accorded post-service treatment for left knee problems, and 
that he underwent left knee arthroscopic surgery in March 
1999.  While the service medical records do not specifically 
reference the left knee, the veteran is competent to indicate 
that he had left knee problems during service.

In circumstances in which a disability is currently 
manifested, and the same or similar disability is shown in 
service, the VCAA requires that VA obtain a medical 
examination that addresses the question of whether there is a 
relationship between the current disorder and the disorder 
shown in service, such that service connection could be 
granted for a current disability that is shown to have been 
either incurred in, or aggravated by, that service.  See 
38 U.S.C.A. § 5103A(d)(1), (2) (2002).


Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
orthopedic examination of his left knee, 
in order to determine whether any current 
left knee disability is etiologically or 
causally related to an inservice left 
knee problem.  All tests indicated should 
be accomplished at this time.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The examiner is to 
review the veteran's claims folder and to 
indicate on the examination report that 
the opinion concerning the possible 
relationship between a current left knee 
disorder and any inservice left knee 
problem was rendered following such 
review.  

2.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for a left knee disability can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of the 
claim should be made.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



